Name: Commission Regulation (EEC) No 2334/87 of 31 July 1987 amending Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  agricultural activity;  prices
 Date Published: nan

 1 . 8 . 87 Official Journal of the European Communities No L 210/63 COMMISSION REGULATION (EEC) No 2334/87 of 31 July 1987 amending Regulation (EEC) No 1528/78 laying down detailed rules for the appli ­ cation of the system of aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1960/87 (2), and in particular Article 6 (3) thereof, Whereas, pursuant to Regulation (EEC) No 1960/87 (3), the aid for the products referred to in the second indent of Article 1 (b) of Regulation (EEC) No 1117/78 is to be determined as from 1 May 1987 on the basis of an amount to be fixed in accordance with Article 5 (2) of the latter Regulation ; whereas it is necessary to specify the value of this amount in Article 4 of Commission Regula ­ tion (EEC) No 1528/78 (3), as last amended by Regulation (EEC) No 1325/87 (4), and to adapt Articles 5 and 6 of Regulation (EEC) No 1528/78 ; Whereas Article 3 of Regulation (EEC) No 1117/78 has been deleted ; whereas it is necessary to adapt Article 1 2 of Regulation (EEC) No 1528/78 accordingly and to delete the word 'supplementary' in the expression 'supple ­ mentary aid' each time that it appears in the said Regula ­ tion ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, 3. In Article 5 (1 ) and Article 6 (a), the words adjusted by the percentage fixed' are replaced by 'adjusted by the percentage or the amount fixed'. 4. Article 12 is replaced by the following : 'Article 12 ( 1 ) The aid shall be granted, for dried fodder leaving the undertaking during a given month, to a processing undertaking which submits its application within 60 days following the month during which the product leaves the undertaking. (2) Applications for aid shall contain at least the following :  the name, forename, address and signature of the applicant,  particulars of the quantities in respect of which application for aid is made,  the month during which each quantity left the plant,  particulars of the quantities in respect of which application for aid fixed in advance is made. (3) Where aid fixed in advance is applied for, the application shall :  be accompanied by original of the aid certificate or certificates concerned, and  contain the serial number or numbers of the certi ­ ficate or certificates on which the applicant wishes the entry to be made, indicating also the relevant quantities. (4) The entry on the original of the certificate shall relate to the quantity of the products for which the competent body undertakes to pay the aid. After the entries and endorsements are made, the original of the certificate shall be returned to the party concerned without delay.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1528/78 is hereby amended as follows : 1 . Each mention of 'supplementary aid' is replaced by 'aid'. 2. In Article 4, the following subparagraph is added : 'The amount of the difference referred to in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1117/78 shall be 43 ECU/tonne.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1987. (&gt;) OJ No L 142, 30. 5. 1978, p. 1 . (2) OJ No L 184, 3 . 7. 1986, p. 6. (3) OJ No L 179, 1 . 7 . 1978 , p. 10 . (4) OJ No L 125, 14. 5 . 1987, p. 24 . No L 210/64 Official Journal of the European Communities 1 . 8 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1987. For the Commission Frans ANDRIESSEN Vice-President